DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/02/2022 has been entered.

Response to Amendment
Receipt is acknowledged of the amendment filed 8/02/2022.  Claims 1-3, 8, and 12 are amended and claims 1-6 and 8-17 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “the optical system further comprises a coating applied to disposed on one or more of the first outlet side of the first prism and the second inlet side of the second prism, the coating being applied disposed on the one or more of the first outlet side of the first prism and the second inlet side of the second prism … to form an air gap in a region of the beam path between the first outlet side and the second inlet side”.  Based on the 8/02/2022 Remarks by Applicant, it is believed that the intent of amending the claimed invention to recite “disposed on” was to bring clarity to an embodiment in which the method of manufacturing includes a step (or steps) of applying the coating to surfaces of each prism.  As phrased in the currently presented claim, the coating is limited as “disposed on” only one of the prisms or both of the prisms. Further, the claim requires the coating “to form an air gap … between the [respective sides of the prisms]”. The embodiment within the scope of the claim that disposes the coating on only one of the respective surfaces cannot clearly also “form an air gap” between the sides of the prisms.  The metes and bounds of the claim cannot be determined given this combination of embodiments.
As Claim 1 is capturing the final product (i.e. optical system of an endoscope) and not an intermediary product amid manufacturing (i.e. in which one or more coatings have been applied to prisms though the prisms and coating(s) are not yet joined), it is recommended to clarify the claimed invention as necessarily including a coating in contact with both claimed prisms.  It is the physical contact with both claimed prisms that forms the air gap of the invention.  Limitations on the process of making the final product have not clearly defined the metes and bounds of the claimed apparatus

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 12-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5,066,101 to Aoki et al. (hereinafter Aoki; previously cited) in view of JP 2001-166118 to Okamori et al. (hereinafter Okamori; previously cited).
Regarding claims 1, 10, 12, Aoki discloses an optical system of an endoscope having a lateral viewing direction (Figs. 1-2), the optical system comprising: a sideways looking distal optical assembly (prisms 114, 115, 116, Figs. 1-2); and a proximal optical assembly (lens 106, Figs. 1-2); wherein light bundles incident from an object space are guided along a beam path by the distal optical assembly and the proximal optical assembly and imaged on an image sensor (Solid image pickup devices or image pickup tubes 110, 111, and 112, Figs. 1-2); the distal optical assembly comprises a deflection prism assembly (prisms 114, 115, 116, Figs. 1-2) which comprises a first prism (prism 114, Fig. 1-2) and a second prism (prism 115, Fig. 1-2) which follow one another in a direction of incident light (Figs. 1-2); the first prism comprises a first inlet side (n inlet face 105, Figs. 1-2) and a first outlet side (unlabeled face of prism 114 nearest to face 122 of prism 115, Figs. 1-2) inclined with respect to the first inlet side (Fig. 2); the second prism comprises a second inlet side (front face 122 of prism 115, Fig. 2), a reflection side (unlabeled face of prism 115 nearest to front face 120 of prism 116, Figs. 1-2) and a second outlet side (outlet face 08 and unlabeled face of prism 115 nearest to front face 120 of prism 116, Fig. 1-2); and the optical system further comprises a coating disposed (col. 4, ll. 23-68) on one or more of the first outlet side of the first prism and the second inlet side of the second prism, the coating being  disposed on the one or more of the first outlet side of the first prism and the second inlet side of the second prism (“as shown in FIG. 6, spacers 9 are placed between the prisms 114 and 115 to provide the gap 119”, Figs. 1-2, 6) in a region outside of the beam path to form an air gap in a region of the beam path between the first outlet side and the second inlet side (Figs. 1-2 & 6), wherein the coating is a metal coating (“spacers 9 are composed of metal films”), the coating being disposed on one or more of the first outlet side of the first prim and the second inlet side of the second prism to surround the region on at least two sides of the region (Figs. 1-2 & 6).
Aoki discloses the claimed invention as cited above though does not explicitly disclose a metal coating having a vapor deposited composition and a sputter deposited composition.
Okamori discloses a metal coating having a vapor deposited composition and a sputter deposited composition (“In order to form these spacers 9, coating of a multilayer film or a metal film by vapor deposition or sputtering can be adopted. In the case of the above-described spacer (spacer not depending on the coating of the multilayer film), As compared with the above, an air gap in which the space between the opposing surfaces and the occupied area of the spacer itself are much smaller can be stably formed.”)
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a vapor deposited or sputtered coating as taught by Okamori with the system as disclosed by Aoki.  The motivation would have been to provide a stably formed layer of sufficiently small thickness.
Further, Aoki discloses an alternative embodiment in Figs. 7-8 in which a glass frit spacer is bonded to the prisms (Figs. 7-8; ) and additionally anticipate the claimed invention.
Regarding claim 2, Aoki discloses the coating is disposed on only on one of the first outlet side of the first prism or on only the second inlet side of the second prism (spacers 9, Fig. 1-2 & 6).
Regarding claim 3, Aoki discloses the coating is only provided on the first outlet side of the first prism (spacers 9, Fig. 1-2 & 6; col 4, ln. 22-54).  
Regarding claims 4 and 15, Aoki discloses the coating has a layer thickness between 2µm and 20µm (“the thickness of the gap 119 is around 20 micrometers”; col 4, ln. 22-54).
Regarding claim 13, Aoki discloses the coating is applied only to one of the first outlet side of the first prism or to the second inlet side of the second prism (col 4, ln. 22-54).  


Claims 1-6 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5,689,365 to Takahashi (hereinafter Takahashi) in view of US Pat. No. 7,505,208 to Mitchell (hereinafter Mitchell).
Regarding claims 1 and 12, Takahashi discloses an optical system of an endoscope (Fig. 23) having a lateral viewing direction (Fig. 23), the optical system comprising: a sideways looking distal optical assembly (prisms 45a & 45b, Fig. 23); and a proximal optical assembly (lenses 46, rotary unit 43, Fig. 23); wherein light bundles incident from an object space are guided along a beam path by the distal optical assembly and the proximal optical assembly and imaged on an image sensor (image sensor 47, Fig. 23); the distal optical assembly comprises a deflection prism assembly (prisms 45a & 45b, Fig. 23) which comprises a first prism (prism 45a, Fig. 23) and a second prism (prism 45b, Fig. 23) which follow one another in a direction of incident light; the first prism comprises a first inlet side (side of prism 45a positioned distally from prism 45b, Fig. 23) and a first outlet side (side of prism 45a positioned proximally with respect to prism 45b, Fig. 23) inclined with respect to the first inlet side; the second prism comprises a second inlet side (side of prism 45b positioned proximally with respect to prism 45a, Fig. 23), a reflection side (side of prism 45b positioned proximally with respect to prism 45a, Fig. 23) and a second outlet side (side of prism 45b positioned distally from prism 45a, Fig. 23); and an air gap in a region of the beam path between the first outlet side and the second inlet side (“a rectangular prism 45a (roof prism) having a roof-like surface and a rectangular prism 45b having two reflection surfaces are placed with an air layer between them”; col. 16, ll. 32-61).  
Takahashi discloses the claimed invention as cited above though does not explicitly disclose: one or more of the first outlet side of the first prism and the second inlet side of the second prism are provided with a coating in a region outside of the beam path to form an air gap in a region of the beam path between the first outlet side and the second inlet side.  
Mitchell discloses the optical system further comprises a coating disposed on one or more of the first outlet side of the first prism (“a first-prism air-gap face 24” of prism 18, Fig. 1-2) and the second inlet side of the second prism (“a second-prism air-gap face 28” of prism 16, Fig. 1-2), the coating being applied (each respective layer of spacer 36 reads on the claimed coating as well as the combination, Fig. 4) in a region outside of the beam path to form an air gap in a region of the beam path between the first outlet side and the second inlet side (Fig. 2-4). The spacer 36 is provided outside of a central beam path (Fig. 4), despite overlapping a portion of the depicted beam path, wherein the coating is a metal coating having on or a vapor deposited composition and a sputter deposited composition (“These three steps are preferably accomplished in two types of deposition apparatus, in which steps 54 and 56 are performed in a vapor deposition apparatus with appropriate masks, and step 58 is preferably accomplished in an electroless deposition apparatus”); the coating being disposed on one or more of the first outlet side of the first prism and the second inlet side of the second prism to surround the region on at least two sides of the region (Figs. 3-4).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a coating to form an air gap as taught by Mitchell with the system as disclosed by Takahashi.  The motivation would have been to provide an air gap in order to enhance reflectivity at a prism surface where reflections are designed to occur and to reduce reflectivity at a prism surface where reflections are not designed to occur. (col. 2, ll. 29-51).
Regarding claims 2 and 13, Mitchell discloses the coating is applied only to one of the first outlet side of the first prism or to the second inlet side of the second prism (“multilayer interference coating is deposited onto one of the transmissive optical elements”; col. 2, ll. 51-60).  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a coating to form an air gap as taught by Mitchell with the system as disclosed by Takahashi.  The motivation would have been to provide an air gap in order to enhance reflectivity at a prism surface where reflections are designed to occur and to reduce reflectivity at a prism surface where reflections are not designed to occur. (col. 2, ll. 29-51).
Regarding claims 3 and 14, Mitchell discloses the coating is applied only to the first outlet side of the first prism (“multilayer interference coating is deposited onto one of the transmissive optical elements”; col. 2, ll. 51-60).    
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a coating to form an air gap as taught by Mitchell with the system as disclosed by Takahashi.  The motivation would have been to provide an air gap in order to enhance reflectivity at a prism surface where reflections are designed to occur and to reduce reflectivity at a prism surface where reflections are not designed to occur. (col. 2, ll. 29-51).
Regarding claims 4 and 15, MItchell discloses has a layer thickness between 2µm and 20µm (“ In a preferred embodiment, the spacer structure has at least three, and preferably exactly four, coplanar and laterally spaced-apart spacers, each from about 5 to about 15 micrometers thick, most preferably about 10 micrometers thick” & “a third layer of chromium about 10 nanometers thick”; col. 2, ll. 13-28).  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a coating to form an air gap as taught by Mitchell with the system as disclosed by Takahashi.  The motivation would have been to provide an air gap in order to enhance reflectivity at a prism surface where reflections are designed to occur and to reduce reflectivity at a prism surface where reflections are not designed to occur. (col. 2, ll. 29-51).
Regarding claims 5 and 16, MItchell discloses the layer thickness is between 5µm and 15µm (“ In a preferred embodiment, the spacer structure has at least three, and preferably exactly four, coplanar and laterally spaced-apart spacers, each from about 5 to about 15 micrometers thick, most preferably about 10 micrometers thick” & “a third layer of chromium about 10 nanometers thick”; col. 2, ll. 13-28).  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a coating to form an air gap as taught by Mitchell with the system as disclosed by Takahashi.  The motivation would have been to provide an air gap in order to enhance reflectivity at a prism surface where reflections are designed to occur and to reduce reflectivity at a prism surface where reflections are not designed to occur. (col. 2, ll. 29-51).
Regarding claims 6 and 17, MItchell discloses the layer thickness is between 5µm and 10µm (“ In a preferred embodiment, the spacer structure has at least three, and preferably exactly four, coplanar and laterally spaced-apart spacers, each from about 5 to about 15 micrometers thick, most preferably about 10 micrometers thick” & “a third layer of chromium about 10 nanometers thick”; col. 2, ll. 13-28).  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a coating to form an air gap as taught by Mitchell with the system as disclosed by Takahashi.  The motivation would have been to provide an air gap in order to enhance reflectivity at a prism surface where reflections are designed to occur and to reduce reflectivity at a prism surface where reflections are not designed to occur. (col. 2, ll. 29-51).
Regarding claim 8, MItchell discloses the metal coating is one of a chromium coating or a coating at least partially containing chromium (“ In a preferred embodiment, the spacer structure has at least three, and preferably exactly four, coplanar and laterally spaced-apart spacers, each from about 5 to about 15 micrometers thick, most preferably about 10 micrometers thick” & “a third layer of chromium about 10 nanometers thick”; col. 2, ll. 13-28).  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a coating to form an air gap as taught by Mitchell with the system as disclosed by Takahashi.  The motivation would have been to provide an air gap in order to enhance reflectivity at a prism surface where reflections are designed to occur and to reduce reflectivity at a prism surface where reflections are not designed to occur. (col. 2, ll. 29-51).
Regarding claim 9, Takahashi discloses the proximal optical assembly comprises a left lens system channel (Figs. 23-24A) and a right lens system channel (Figs. 23-24A), and the distal optical assembly is configured to couple light bundles incident from the object space into the left lens system channel and into the right lens system channel (Fig. 23), and the distal optical assembly comprises an inlet lens (unlabeled plano-concave lens adjacent to prism 45a, Fig. 23), the deflection prism assembly and an outlet lens which follow one another in the direction of incident light (Fig. 23).   
Regarding claims 10 and 11, Takahashi discloses a stereo-video endoscope having a lateral viewing direction, the stereo-video endoscope comprising the optical system according to Claim 9 (Fig. 23).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are, in part, moot because a new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Okimori was previously cited as relevant, but not relied upon in previous rejections.
On page 11 of the Remarks, Applicant argues that the claim has been clarified to limit the coating disposed on the claimed side(s) as “to surround the region on at least two sides of the region” and points to Figure 4 of the originally filing. Further, Applicant notes that Mitchell “does not surround the region of the beam path” and instead utilizes “four pillar-like structures”.  Examiner respectfully disagrees; Mitchell’s four pillar-like structures surround the region of the beam path under the broadest reasonable definition of “surround”.  The Oxford English Dictionary defines the plain meaning of “surround” as including “[t]o enclose, encompass, or beset on all sides; to stand, lie, or be situated around.”  In other words, the word may either describe an embodiment in which the coating encloses the claimed beam path region or is merely situated around the beam path region.  The four pillars in Mitchell are situated around the central beam path region.  While US PG Pub. 2004/0177913 to Chang et al. (cited by Applicant) is not relied upon in the rejections above, the structure of vapor-deposited metal spacers (22) in Fig. 2 provide a structure more similarly resembling Applicant’s embodiment having a coating “surround” a beam path region.  For this reason, Examiner does not recommend amending the claim to more narrowly capture the geometric configuration of the coating relative to the beam path region.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872